department of the treasury p o box cincinnati ohio employer_identification_number person to contact - id contact telephone numbers uil code internal_revenue_service director exempt_organizations number release date date date legend foundation foundation scholarship program location selection committee selection committee accreditation council country name dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private non- operating_foundation as defined in sec_509 of the code your letter indicates that you will operate a grant-making program called c you intend to provide grants to individuals pursuing higher education in the fields of medicine or engineering at an accredited public school or university in h beginning in you plan to award one or two grants in with additional grants awarded in subsequent years based on funding it is likely that up to six grants may be awarded in the amount of the grant will vary contingent on the program selected and the financial need required the grant will not exceed dollar_figure per year per student you reserve the right to award or reject the grant request based on the funding available annually the grant will be renewable for the full term of the degree course three to five years based on the specialization and field of study you will renew the grant only if the recipient has successfully completed requirements for promotion to the next year of study at the chosen educational_institution you will request a transcript or documentation verifying eligibility eligibility requirements the primary requirements for grant consideration are as follows applicant and family are current residents of the area of d and the applicant e e e e has attended higher secondary education from an accredited school in the area applicant has completed twelfth grade education from an accredited high school in the area with required curriculum and standing that qualifies the applicant to be accepted in a professional degree college leading to higher education in the field of medicine dentistry physiotherapy nursing or engineering applicant must have an acceptance letter from a public school or university stating that he she has been accepted in the program in the session beginning in the year of application applicant must provide a statement of family income that can be verified by the selection committee applicant will provide a statement from the school college to be attended that will include total expenses including tuition books room and board for the year how to apply the applicant will write a letter of application stating his her intention to pursue higher studies in the field of interest and provide a current address and other contact information the applicant is also required to submit an acceptance letter from a public school or university stating that he she has been accepted in the program in the session beginning in the year of application also the applicant is required to submit a statement of family income that can be verified by the selection committee and a statement from the school college to be attended that will include total expenses including all the fees required by the college books room and board for the year how advertised you will use two organizations in making the availability of the grants known by oral and written communications each year to principals of the high schools governed by these organizations the organizations that will be assisting you in publicizing c will be e and f how chosen you plan to award grants based on financial need academic achievements and successful admission acceptance in an accredited professional school you will verify the school’s accreditation status through g selection committee the board_of e and or f will review the applications and other information required to be submitted and will recommend three to five applicants based on the criteria listed above application forms and the related documentation of the recommended applicants will then be reviewed by your board_of directors which has been charged with the responsibility for making awards based on academic qualifications and financial need relatives of the selection committees of e and f and your board_of directors are not eligible for the awards f currently oversees one school is registered under the non-profit society registered act and is tax exempt g operates four schools is registered under the non-profit society registration and the foreign contribution acts and is tax exempt e f and b all have independent and separate governing boards recordkeeping you will maintain a file on each scholarship awarded including the original application recommendations from e and f record of the action taken on the application and the reports on the grantee from the institution he she is attending you will also maintain all applications received from all potential grantees and all documentation relating to the ranking and selection process conducted by you e and f for all potential grantees you will also obtain and review annual accountings of grant funds to determine if such funds if information including the failure of were used in furtherance of the purposes of the related grant grantee to submit required reports indicates that all or part of grant funds are not being used in furtherance of the purposes of the related grant you will withhold future grant payments while an investigation is conducted if at the conclusion of the investigation you determine that any part of a grant was used for improper purposes and the grantee has not previously diverted grant funds you will take all possible action within your power to recover the grant funds and terminate any future payments to the grantee you will obtain annua reports on the use of funds and the progress made by the grantees toward achieving the purposes of the grant at the completion of the grant a final report will be obtained from the recipient of the grant describing the accomplishments that were the result of receiving the grant follow-up you will notify the academic institute enrolling the recipient and where possible the grants will be paid directly to the institution towards tuition fees and other eligible expenses at the end of the term the recipient will be asked to provide appropriate receipts for all major expenses paid from the scholarship at the end of the academic year the recipient will provide a detailed statement of eligible expenses and receipts for all major expenses if the recipient stops or withdraws from the educational_institution or does not meet the eligibility requirements as defined by the institution for continuing the course of study the grant will be terminated immediately f the recipient decides to take a break and not enroll in successive terms recipient is obligated to inform you and explain the situation you reserve the right to allow recipients to take breaks between terms sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii iii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above robert choi director exempt_organizations rulings and agreements sincerely yours
